FINAL ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Response
In Applicant’s Response dated 05/10/2021, Applicant amended the Specification, amended Claims 1, 2, 5-7, 9-12, 15-17 and 20, cancelled claims 21-22 and argued against all objections and rejections previously set forth in the Office Action dated 04/23/2021.
Based on the amendments to the claims, the rejections of claims 1-20 under 35 U.S.C. 112, first paragraph, for those claims previously set forth are withdrawn.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7-13 and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Robert et al. US 2008/0307343 A1, published 12/11/2008, hereinafter “Robert”.
For the convenience of the Applicant, the Examiner has pointed out particular references contained in the prior art(s) of record in the body of this action.  Although the specified citations are representations of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  The Applicant should consider the entire reference(s) as applicable as to the limitations of the claims.

Independent claim 1 and 11:
	Robert discloses a method of providing a filesystem, the method comprising: 
receiving at an interface a first data file for storage in a computing environment ([0002] – files placed in directories); and 
assigning, using a processor executing instructions stored on memory, to the first data file a first vector that is unique to the first data file and represents a path to the first data file, wherein the first vector includes a plurality of time values related to the first data file ([0002] [0003] – files are stored and can be accessed via date created and modified).

Claim 2 and 12:
	Robert teaches wherein the first vector includes a first time value, a second time value, and a third time value (page 5-6 Table; Created Date, Modified Date, Used Dates).

Claim 3 and 13:
	Robert teaches wherein at least one of the first, second, and third time values is selected from the group consisting of upload time of the first data file, creation time of the first data file, and access time of the first data file (Page 5-6, Table; Created date).

Claim 7 and 17:
Robert teaches receiving at an interface a second data file for storage in a computing environment ([0002] – files placed in directories); and 
assigning, using a processor executing instructions stored on memory, to the second data file a second vector that is unique to the second data file and represents a path to the second data file, wherein the second vector includes a plurality of time values related to the second data file ([0002] [0003] – files are stored and can be accessed via date created and modified).

Claim 8 and 18:
	Robert teaches displaying the first data file as a first icon on a user interface to permit user interactions with the first data file (Fig. 13 A, [0006] – selection of a document in the list view); 

arranging the first icon and the second icon on the user interface based on at least one time value associated with the first data file and at least one time value associated with the second data file ([0076], Fig. 8A, Fig. 13 – list of documents sorted by date modified).

Claim 9 and 19:
	Robert teaches wherein the second time value is a user-defined time value, and the method further includes:
	receiving a user interaction with the second time value;
	updating the second time value based on the user interaction; and
	storing the updated second time value in the computing environment (page 6 Table; published date – user selectable).

Claim 10 and 20:
	Robert teaches receiving a selection of a first vector, wherein the first vector has a first time value, and displaying at least one icon associated with a data file that has the first time value ([0070] – test entry region which allows a user to a query or search parameters to return results).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robert in view of Kreitman et al. US 5303388, published 04/12/1994, hereinafter “Kreitman”.

Claim 4 and 14:
	Robert teaches displaying the first data file as a first icon on a user interface to permit user interactions with the first data file (Fig. 13 A, [0006] – selection of a document in the list view); 
displaying a first selectable indicator associated with the first time value in proximity to a perimeter of the first icon (Fig. 13 A, - date modified column); 
displaying a second selectable indicator associated with the second time value in proximity to the first icon (Fig. 13A, [0057] – note that any attribute/property/metadata can be displayed as a column); and 

Robert does not explicitly teach wherein the second and third time values are displayed in proximity to the first icon.
Kreitman discloses a file management system.  Kreitman teaches multiple values associated with a file to be displayed in proximity to an icon (Fig.4).
It would have been obvious to one skilled in the art at the time of the effective filing date of the claimed invention to have substituted the layout of information of Kreitman with the file system of Robert to concatenate additional information about that object which would also be desirable to the user.

Claim 5 and 15:
	Robert in view of Kreitman teaches associating, using the processor, the first data file with a second vector (Kreitman; Fig. 4).

Claim 6 and 16:
	 Robert in view of Kreitman teaches displaying a fourth selectable indicator associated with the second vector on the user interface in proximity the perimeter of the first icon (Fig. 13A) (Kreitman; Fig. 4).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 






/ANDREA N LONG/Primary Examiner, Art Unit 2175